Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-16 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2020 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-4, 6-8, 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Curry (2010/0026809; IDS) in view of Ninoles et al. (2018/0133603).

Regarding claim 2, Curry teaches a method for creation and distribution of addressable virtual content with interactivity (e.g., One embodiment makes use an Augmented Reality presentation where mobile AR devices are used featuring wearables for spectators at a live sporting event.  The spectators in the stadium watching the game can wear glasses as described above.  These can then project data and images about the game overlaid on what the spectator is viewing.  Curry: [0259] L.3-9.  A process for constructing the interpolated images from the vantage points illustrated in FIG. 13B, between cameras 1306 and 1308 is shown in FIG. 14.  In the first interpolation view (Interpolation View 1) 1400, cameras 1306 and 1308 correspond to cameras 1404 and 1406 respectively.  In FIG. 13 the three interpolated points between cameras 1306 and 1308 are shown in 1338, 1340, and 1342.  Those same three interpolated points are shown in FIG. 14 in 1400 in Interpolation View 1 as viewpoints 1408, 1410, and 1412.  Curry: [0147] L.1-9. The stadium inside software then superimposes CG audiences around the event.  The result is a 3D model that looks much the same way a video game appears at it is being played.  However, the viewer is able to witness the movements and interactions of the live game itself.  The viewer vantage point is able to track anywhere in the 3D environment and their 2D perspective is rendered in real-time.  This allows the viewer to walk around anywhere in the 3D event environment. Curry: [0212] L.1-9.  Therefore, a method is used to generate and display of image from interpolated points with CG (and/or project data) overlaid the video of live game event), comprising: 
receiving at least one media stream of a live event (e.g., One embodiment makes use an Augmented Reality presentation where mobile AR devices are used featuring wearables for spectators at a live sporting event.  The spectators in the stadium watching the game can wear glasses as described above.  Curry: [0259] L.3-7.  It is obvious that the glasses receive the image/video signal and display to the spectators); 
generating a 3D model defining a virtual environment (e.g., The position as well as other related data of the ball and/or associated players in a game can be determined in real-time.  Curry: [0010] L.17-18. The embodiments disclosed herein provide improvements to coverage of games and sporting events.  The invention described herein is also applicable to gaming practices, filming movies, or other live events that wish to be captured with sophisticated comprehensive coverage.  Curry: [0047] L.1-5.  The 3D model of the event created in software along with the 3D model of the ball and the CG avatar models of the players then interact together like a CG video game.  The ball and player movements, however, are the same as what is occurring in the live event. Curry: [0128] L.9-13) with at least one display screen associated with at least one virtual channel (e.g., FIG. 14 shows how multiple interpolation images can be constructed from two images in accordance with the disclosure.  Curry: [0026]. A process for constructing the interpolated images from the vantage points illustrated in FIG. 13B, between cameras 1306 and 1308 is shown in FIG. 14.  In the first interpolation view (Interpolation View 1) 1400, cameras 1306 and 1308 correspond to cameras 1404 and 1406 respectively. Curry: [0147] L.1-5 and Figs. 13B and 14 – Interpolation view 1. Those same three interpolated points are shown in FIG. 14 in 1400 in Interpolation View 1 as viewpoints 1408, 1410, and 1412.  Interpolation View 1 (1400) shows the interpolated viewpoints 1408, 1410, and 1412 as they are constructed upon completion of the intermittent interpolated perspective images. Curry: [0147] L.7-13. The interpolated views are images (videos) of screen at the interpolated vantage points and are taken as virtual channel); 
interactively receiving an assignment of the media stream to the virtual channel (e.g., The production director interface can be adapted to monitor multiple live transmitted camera outputs.  In this embodiment the director will have to monitor more than one televised camera output or video signal at the same time. Since this is very difficult, it is likely that multiple directors will monitor the different live transmitted camera outputs or video signals.  The transmission of multiple live camera outputs allows the end user at an end user viewing system at home to manually select which viewing mode they wish to see. Curry: [0189]. The viewing is chosen at any vantage point between the camera positions. The selected live transmitted camera output or video signal is the assigned media); 
adding, in real-time, media content from the media stream to the display screen in the 3D model based, at least in part, upon the assignment (e.g., The ninth implementation described earlier uses a sufficient number of cameras so that a 3D environment of vantage points of the game are available in real-time. Curry: [0122]. Therefore, real-time videos/images are obtained virtually for interpolated vantage points between the camera positions. 3D environments of the game are constructed using the 3D model of the event created in software, and the player CG avatars created using the player position information. Curry: [0211] L.3-6); 
rendering a view of the 3D model in real time (e.g., The first method then uses the 3D event in software for broadcasting the event.  The second method combines live video signal imagery with the 3D game occurring from inside software.  This is accomplished as described before using two different techniques.  The first attaches the video signal imagery to pre-existing 3D models.  The second method uses image processing means such as triangulation to create real time 3D models, which are used to augment the pre-existing 3D models, and further map the video signal imagery to those models. Curry: [0211] L.6-15); and 
outputting the view of the 3D model in a live broadcast to a client device (e.g., The second type of user interface allows an end user at home to manually select from multiple live transmitted camera outputs or video signals. This interface works in much the same way a television viewer changes from one channel to another on the television set. The distinguishable difference is that the viewer is able to use an interface that allows them to navigate through game viewing options that are organized in a particular fashion as described herein. User input can come from a remote control, mouse, keyboard, touch screen, or other interfacing input system. First, different camera outputs or video signals are transmitted to the end viewer's viewing system. Transmission is the act of sending a signal. The camera output signals can be sent over a transmission line, streamed over the internet, or broadcast in the air as a television signal. Curry: [0190] L.1-15.  See 2_1 below).
While Curry does not explicitly teach, Ninoles teaches:
(1_1). outputting the view of the 3D model in a live broadcast to a client device (e.g., Systems and methods to provide interactive overlays with video game streams can include a composing and broadcast system receiving a plurality of video game streams associated with a respective plurality of viewpoints of an online game from a game engine. The composing and broadcast system can select a video game stream of the plurality of video game streams, and transmit the selected video game stream to a live streaming system for streaming to a plurality of spectator client devices. The composing and broadcast system can stream game data indicative of positions of a graphical object in the selected video game steam receive to a plurality of spectator client devices. A client device receiving the selected video game stream and the game data can display an interactive overlay over displayed video frames. The interactive display can be temporally and spatially synchronized with a graphical object in the displayed video frames. Ninoles: Abstract. Therefore, spectator (user) of Curry can select the video stream to watch at a client device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ninoles into the teaching of Curry so that spectator (user) can select the video stream to watch at a client device with a display.

Regarding claim 3, the combined teaching of Curry and Ninoles teaches the method of claim 2, further comprising: 
generating, within the 3D model, an avatar representative of a person within the virtual environment (e.g., An embodiment using 3D imaging technology similar to that developed by Praetorian would involve using pre-existing more complicated 3D models of players created from fitting CG avatars on top of the position information. This method then attaches the color of the images recorded by the cameras onto the pre-existing 3D models. These images change then as the video signals change. Curry: [0130] L.8-14); and 
animating, in real-time, the avatar within the 3D model based upon movement data captured from an actor; and wherein the avatar appears within the view of the 3D model (e.g., The Manual Viewing Option 2092 makes use of the first and second methods used to implement the seventh step 1218 of FIG. 12. In this viewing option, 3D environments of the game are constructed using the 3D model of the event created in software, and the player CG avatars created using the player position information. The first method then uses the 3D event in software for broadcasting the event. The second method combines live video signal imagery with the 3D game occurring from inside software. This is accomplished as described before using two different techniques. The first attaches the video signal imagery to pre-existing 3D models. The second method uses image processing means such as triangulation to create real time 3D models, which are used to augment the pre-existing 3D models, and further map the video signal imagery to those models. One mode makes use of the first and simplest method to implement the seventh step 1218. In this way the 3D game in software is made available for viewers. Curry: [0211].  Therefore, as the player is moving, the player CG avatar moves accordingly.  The player is taken as an actor).

Regarding claim 4, the combined teaching of Curry and Ninoles teaches the method of claim 2, further comprising: 
determining dynamic characteristics of a user of the client device (e.g., The live streaming system can stream the selected video game sequence to the plurality of client devices. Ninoles: [0003] L.13-15); 
updating the assignment of the media stream to the virtual channel based upon the dynamic characteristics (e.g., The production director interface can be adapted to monitor multiple live transmitted camera outputs.  In this embodiment the director will have to monitor more than one televised camera output or video signal at the same time. Since this is very difficult, it is likely that multiple directors will monitor the different live transmitted camera outputs or video signals.  The transmission of multiple live camera outputs allows the end user at an end user viewing system at home to manually select which viewing mode they wish to see. Curry: [0189]. The viewing is chosen at any vantage point between the camera positions. The selected live transmitted camera output or video signal is the assigned media); and 
wherein the live broadcast is automatically customized for the user based on habits and desires of the user captured in the dynamic characteristics based on behavior of the user (e.g., The viewer vantage point is able to track anywhere in the 3D environment and their 2D perspective is rendered in real-time. This allows the viewer to walk around anywhere in the 3D event environment. They can walk around the stands and choose which seat they want to sit in. The viewer may even want to walk down and around the field or track their perspective back out and around the event so that they can see the event from any 3D reference point in the 3D environment they desire. Curry: [0212] L.5-13).

Regarding claim 6, the combined teaching of Curry and Ninoles teaches the method of claim 2, the 3D model defining a volumetric space that resembles at least one of newsroom, a classroom, a conference room, a sports studio, a stage, a sports court (e.g.,  One mode uses enough cameras so that the event can be captured from many angles, and allows the construction of so many 2D viewer vantage point perspectives that the viewer is able to feel the immersive sense of a 3D environment. FIG. 9 shows a soccer field and stadium 900 and the video cameras 902 associated with the system described by the invention. The video cameras 902 are represented by circles. In addition, a large circle is used to spot shadow a zoomed-in look at one of the video cameras 902. FIG. 10 shows a basketball court and stadium 1000 and the video cameras 1002 associated with the system described herein. Curry: [0141] L.18-29), a poker table, a studio LED wall or enclose, and a virtual dungeon.

Regarding claim 7, Curry teaches a method for creation and distribution of addressable virtual content with interactivity (e.g., One embodiment makes use an Augmented Reality presentation where mobile AR devices are used featuring wearables for spectators at a live sporting event.  The spectators in the stadium watching the game can wear glasses as described above.  These can then project data and images about the game overlaid on what the spectator is viewing.  Curry: [0259] L.3-9.  A process for constructing the interpolated images from the vantage points illustrated in FIG. 13B, between cameras 1306 and 1308 is shown in FIG. 14.  In the first interpolation view (Interpolation View 1) 1400, cameras 1306 and 1308 correspond to cameras 1404 and 1406 respectively.  In FIG. 13 the three interpolated points between cameras 1306 and 1308 are shown in 1338, 1340, and 1342.  Those same three interpolated points are shown in FIG. 14 in 1400 in Interpolation View 1 as viewpoints 1408, 1410, and 1412.  Curry: [0147] L.1-9. The stadium inside software then superimposes CG audiences around the event.  The result is a 3D model that looks much the same way a video game appears at it is being played.  However, the viewer is able to witness the movements and interactions of the live game itself.  The viewer vantage point is able to track anywhere in the 3D environment and their 2D perspective is rendered in real-time.  This allows the viewer to walk around anywhere in the 3D event environment. Curry: [0212] L.1-9.  Therefore, a method is used to generate and display of image from interpolated points with CG (and/or project data) overlaid the video of live game event) and low-latency (e.g., The disclosed systems minimize the delay between what is happening on the field and which camera, type of shot, and/or camera angle is chosen for coverage.  Electronics can now make decisions given the positions of the ball and/or the players in a game.  In addition, since the time latency between the event and the decision making process can be minimized by electronics, a range of varied camera selection and differing camera shots and angles that were previously impossible, can now be made quite possible. Curry: [0047] L.28-37), comprising: 
receiving, within a server, at least one media stream of a live event (e.g., A computer receives zoom, focus, pan, and tilt data from the master camera and can then mathematically calculate what every other cameras' variables should be for zoom, focus, pan, and tilt actions so that the multiple cameras can capture the same range of action of the event from the different angles.  Curry: [0137] L.20-25.  See 7_1 below); 
generating a 3D model defining a virtual environment (e.g., The position as well as other related data of the ball and/or associated players in a game can be determined in real-time.  Curry: [0010] L.17-18. The embodiments disclosed herein provide improvements to coverage of games and sporting events.  The invention described herein is also applicable to gaming practices, filming movies, or other live events that wish to be captured with sophisticated comprehensive coverage.  Curry: [0047] L.1-5.  The 3D model of the event created in software along with the 3D model of the ball and the CG avatar models of the players then interact together like a CG video game.  The ball and player movements, however, are the same as what is occurring in the live event. Curry: [0128] L.9-13) with a display screen associated with a virtual channel (e.g., FIG. 14 shows how multiple interpolation images can be constructed from two images in accordance with the disclosure.  Curry: [0026]. A process for constructing the interpolated images from the vantage points illustrated in FIG. 13B, between cameras 1306 and 1308 is shown in FIG. 14.  In the first interpolation view (Interpolation View 1) 1400, cameras 1306 and 1308 correspond to cameras 1404 and 1406 respectively. Curry: [0147] L.1-5 and Figs. 13B and 14 – Interpolation view 1. Those same three interpolated points are shown in FIG. 14 in 1400 in Interpolation View 1 as viewpoints 1408, 1410, and 1412.  Interpolation View 1 (1400) shows the interpolated viewpoints 1408, 1410, and 1412 as they are constructed upon completion of the intermittent interpolated perspective images. Curry: [0147] L.7-13. The interpolated views are images (videos) of screen at the interpolated vantage points and are taken as virtual channel); 
associating an empty node, representing a placeholder where content may be added, with the virtual channel (e.g., FIG. 14 shows how multiple interpolation images can be constructed from two images in accordance with the disclosure.  Curry: [0026]. In FIG. 13B image interpolation is shown in the circles between the square shapes that show the 16 cameras in 1306, 1308, 1310, 1312, 1314, 1316, 1318, 1320, 1322, 1324, 1326, 1328, 1330, 1332, 1334, and 1336.  The circles between the squares that represent the cameras 1306-1336 show the X-Y perspective and field of vision between the focus point and the interpolated images.  Not all of the interpolated images, pictured in the circles on the periphery of the camera array circle, are labeled for the sake of simplicity.  The image interpolation points between camera 1306 and 1308 are shown in 1338, 1340, and 1342.  The method for constructing the interpolated perspectives in 1338, 1340, and 1342 is described further below and shown in FIG. 14.  The image interpolation points between camera 1308 and 1310 are shown in 1344, 1346, and 1348.  The image interpolation points between camera 1310 and 1312 are shown in 1350, 1352, and 1354.  The image interpolation points between camera 1312 and 1314 are shown in 1356, 1358, and 1360.  Curry: [0145] L.1-18.  A process for constructing the interpolated images from the vantage points illustrated in FIG. 13B, between cameras 1306 and 1308 is shown in FIG. 14.  In the first interpolation view (Interpolation View 1) 1400, cameras 1306 and 1308 correspond to cameras 1404 and 1406 respectively. Curry: [0147] L.1-5 and Figs. 13B and 14 – Interpolation view 1. The circles are taken as empty nodes where it is the placeholder for constructing the interpolated images. Those same three interpolated points are shown in FIG. 14 in 1400 in Interpolation View 1 as viewpoints 1408, 1410, and 1412.  Interpolation View 1 (1400) shows the interpolated viewpoints 1408, 1410, and 1412 as they are constructed upon completion of the intermittent interpolated perspective images. Curry: [0147] L.7-13. The interpolated views are images (videos) of screen at the interpolated vantage points and are taken as virtual channel); 
generating metadata to define only changes to the 3D model (e.g., Position information of the ball and players in a game can be used to identify different conditional scenarios that occur at a given point in time in the game.  Curry: [0118] L.1-3. In addition to the ball and player position information, other gaming factors are constantly monitored variables and inputs to the system.  These variables include the time on the clock, the score in the game, what down it is in American Football (i.e. 1st, 2nd, 3rd, or 4th), the yardage needed for a first down and line of scrimmage in American Football, and other important information related to the ongoing event.  Data such as this can be tracked electronically based on player and ball position information.  Curry: [0177] L.1-9.  The information on position of player and ball position, time, score, yardage, etc are taken as metadata of the 3D model of the game), the empty node, and addresses for each of the at least one media stream (e.g., In FIG. 13B image interpolation is shown in the circles between the square shapes that show the 16 cameras in 1306, 1308, 1310, 1312, 1314, 1316, 1318, 1320, 1322, 1324, 1326, 1328, 1330, 1332, 1334, and 1336.  The circles between the squares that represent the cameras 1306-1336 show the X-Y perspective and field of vision between the focus point and the interpolated images. Curry: [0145] L.1-7); 
sending the metadata in a live broadcast to a client device (e.g., There are two main types user interface that the system described herein uses to interact with its users.  The first type of interface allows the production director to interact with the automated camera selection.  This first embodiment is used in a system that is broadcasting or transmitting one live on air camera output or video signal of the event to its viewing audience.  This interface is shown in FIG. 20A in 2000.  The game clock is shown in 2006.  The time of day is shown in 2008.  The live on air camera output or video signal is shown on the live on air program monitor 2002. Curry: [0184] L.1-10.  See 7_2 below); and 
wherein the live broadcast causes a content player running on the client device to generate a local 3D model based upon the metadata (e.g., The ninth implementation described earlier uses a sufficient number of cameras so that a 3D environment of vantage points of the game are available in real-time. Curry: [0122].  Therefore, real-time videos/images are obtained virtually for interpolated vantage points between the camera positions. 3D environments of the game are constructed using the 3D model of the event created in software, and the player CG avatars created using the player position information. Curry: [0211] L.3-6.  See 7_3 below), assign at least one of the media streams to the empty node, add, in real-time, media content from one of the media streams to the display screen in the local 3D model based on an assignment of the media stream to the empty node of the virtual channel (e.g., FIG. 14 shows how multiple interpolation images can be constructed from two images in accordance with the disclosure.  Curry: [0026]. A process for constructing the interpolated images from the vantage points illustrated in FIG. 13B, between cameras 1306 and 1308 is shown in FIG. 14.  In the first interpolation view (Interpolation View 1) 1400, cameras 1306 and 1308 correspond to cameras 1404 and 1406 respectively. Curry: [0147] L.1-5 and Figs. 13B and 14 – Interpolation view 1. Those same three interpolated points are shown in FIG. 14 in 1400 in Interpolation View 1 as viewpoints 1408, 1410, and 1412.  Interpolation View 1 (1400) shows the interpolated viewpoints 1408, 1410, and 1412 as they are constructed upon completion of the intermittent interpolated perspective images. Curry: [0147] L.7-13. The interpolated views are images (videos) of screen at the interpolated vantage points and are taken as virtual channel).
While Curry does not explicitly teach, Ninoles teaches:
(7_1). receiving, within a server, at least one media stream of a live event (e.g., The composing and broadcast system 130 can include one or more computer servers (e.g., Linux servers) for executing a cluster of virtual servers (both not shown in FIG. 1) for each video/audio stream, e.g., associated with a respective game and a group of players or player client devices 110. The composing and broadcast system 130 can execute a plurality of clusters of virtual servers, associated with a respective plurality of video/audio streams (or game broadcast sessions), simultaneously. The cluster of virtual servers can handle three types of data; commands received either from the game engine 120 to create (or terminate) a game broadcast session or from spectator client devices 150 to access the game broadcast session, game and events data received either from the game engine 120 or collected from the spectator client devices 110. The cluster of virtual servers can include three different types of virtual servers for running or executing different types of services (or processes). The three types of virtual servers can include supervisor servers, internal worker servers, and public worker servers. Ninoles: [0025] L.1-20.  The one or more servers can include a video streaming engine, and data streaming engine.  Ninoles: [0003] L.6-7. The data streaming 139 can generate the game data (also referred to herein as metadata; Ninoles: [0015] L.16) stream in one of various other ways. Ninoles: [0044] L.1-2);
(7_2). sending the metadata in a live broadcast to a client device (e.g., the composing and broadcast system 130 can run (or execute) on one or more player client devices 110. The player client device(s) 110 can still transmit the video game stream(s) to the live streaming system 140, and transmit game data (or metadata) to one or more engines associated with the live streaming system 140 for multicasting to the spectator client devices 150.  Ninoles: [0029] L.5-12);
(7_3). the live broadcast causes a content player running on the client device to generate a local 3D model based upon the metadata (e.g., The live streaming system can stream the selected video game sequence to a plurality of client devices. The method can include receiving, from the game engine, metadata associated with the online game. The metadata can include positioning information for a graphical object in the online video game. The method can include generating a sequence of data frames based on the metadata. Each data frame including a respective time stamp and positioning information for the graphical object in a respective frame of the video game sequence. The method can include streaming the sequence of data frames to the plurality of client devices, and displaying, at a client device of the plurality of client devices, an interactive overlay over displayed frames of the video game sequence based on the sequence of data frames. The interactive overlay can be displayed in association with a dynamic position of a graphical object in each frame of the displayed video game frames.  Ninoles: [0005] L.13-29);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ninoles into the teaching of Curry so that computing resources are dedicated composing and broadcasting video streams and generating data frames based on game data (metadata).

Regarding claim 8, the combined teaching of Curry and Ninoles teaches the method of claim 7, further comprising: 
generating, within the 3D model, an avatar representative of a person within the virtual environment (e.g., An embodiment using 3D imaging technology similar to that developed by Praetorian would involve using pre-existing more complicated 3D models of players created from fitting CG avatars on top of the position information. This method then attaches the color of the images recorded by the cameras onto the pre-existing 3D models. These images change then as the video signals change. Curry: [0130] L.8-14); and 
animating, in real-time, the avatar within the 3D model based upon movement data captured from an actor (e.g., The Manual Viewing Option 2092 makes use of the first and second methods used to implement the seventh step 1218 of FIG. 12. In this viewing option, 3D environments of the game are constructed using the 3D model of the event created in software, and the player CG avatars created using the player position information. The first method then uses the 3D event in software for broadcasting the event. The second method combines live video signal imagery with the 3D game occurring from inside software. This is accomplished as described before using two different techniques. The first attaches the video signal imagery to pre-existing 3D models. The second method uses image processing means such as triangulation to create real time 3D models, which are used to augment the pre-existing 3D models, and further map the video signal imagery to those models. One mode makes use of the first and simplest method to implement the seventh step 1218. In this way the 3D game in software is made available for viewers. Curry: [0211].  Therefore, as the player is moving, the player CG avatar moves accordingly.  The player is taken as an actor).

Regarding claim 10, Curry teaches a method for creation and distribution of addressable virtual content with interactivity (e.g., One embodiment makes use an Augmented Reality presentation where mobile AR devices are used featuring wearables for spectators at a live sporting event.  The spectators in the stadium watching the game can wear glasses as described above.  These can then project data and images about the game overlaid on what the spectator is viewing.  Curry: [0259] L.3-9.  A process for constructing the interpolated images from the vantage points illustrated in FIG. 13B, between cameras 1306 and 1308 is shown in FIG. 14.  In the first interpolation view (Interpolation View 1) 1400, cameras 1306 and 1308 correspond to cameras 1404 and 1406 respectively.  In FIG. 13 the three interpolated points between cameras 1306 and 1308 are shown in 1338, 1340, and 1342.  Those same three interpolated points are shown in FIG. 14 in 1400 in Interpolation View 1 as viewpoints 1408, 1410, and 1412.  Curry: [0147] L.1-9. The stadium inside software then superimposes CG audiences around the event.  The result is a 3D model that looks much the same way a video game appears at it is being played.  However, the viewer is able to witness the movements and interactions of the live game itself.  The viewer vantage point is able to track anywhere in the 3D environment and their 2D perspective is rendered in real-time.  This allows the viewer to walk around anywhere in the 3D event environment. Curry: [0212] L.1-9.  Therefore, a method is used to generate and display of image from interpolated points with CG (and/or project data) overlaid the video of live game event) and low-latency (e.g., The disclosed systems minimize the delay between what is happening on the field and which camera, type of shot, and/or camera angle is chosen for coverage.  Electronics can now make decisions given the positions of the ball and/or the players in a game.  In addition, since the time latency between the event and the decision making process can be minimized by electronics, a range of varied camera selection and differing camera shots and angles that were previously impossible, can now be made quite possible. Curry: [0047] L.28-37), comprising: 
receiving, within a client device, a live broadcast from a server (see 10_1 below); 
decoding, from the live broadcast, (a) metadata defining only changes to a server 3D model defining a virtual environment (e.g., Position information of the ball and players in a game can be used to identify different conditional scenarios that occur at a given point in time in the game.  Curry: [0118] L.1-3. In addition to the ball and player position information, other gaming factors are constantly monitored variables and inputs to the system.  These variables include the time on the clock, the score in the game, what down it is in American Football (i.e. 1st, 2nd, 3rd, or 4th), the yardage needed for a first down and line of scrimmage in American Football, and other important information related to the ongoing event.  Data such as this can be tracked electronically based on player and ball position information.  Curry: [0177] L.1-9.  The information on position of player and ball position, time, score, yardage, etc are taken as metadata of the 3D model of the game), (b) an empty node associated with a virtual channel of a display screen in the virtual environment (e.g., In FIG. 13B image interpolation is shown in the circles between the square shapes that show the 16 cameras in 1306, 1308, 1310, 1312, 1314, 1316, 1318, 1320, 1322, 1324, 1326, 1328, 1330, 1332, 1334, and 1336.  The circles between the squares that represent the cameras 1306-1336 show the X-Y perspective and field of vision between the focus point and the interpolated images. Curry: [0145] L.1-7), and (c) an address of each of at least one media stream captured from a live event (e.g., In FIG. 13B image interpolation is shown in the circles between the square shapes that show the 16 cameras in 1306, 1308, 1310, 1312, 1314, 1316, 1318, 1320, 1322, 1324, 1326, 1328, 1330, 1332, 1334, and 1336.  The circles between the squares that represent the cameras 1306-1336 show the X-Y perspective and field of vision between the focus point and the interpolated images. Curry: [0145] L.1-7.  Each circle is taken as an empty node of interpolated vantage point where interpolated image/video is generated and represents a placeholder of the interpolated image/video); 
assigning one of the at least one media streams to the empty node based on dynamic characteristics of a user detected by the client device (e.g., FIG. 14 shows how multiple interpolation images can be constructed from two images in accordance with the disclosure.  Curry: [0026]. In FIG. 13B image interpolation is shown in the circles between the square shapes that show the 16 cameras in 1306, 1308, 1310, 1312, 1314, 1316, 1318, 1320, 1322, 1324, 1326, 1328, 1330, 1332, 1334, and 1336.  The circles between the squares that represent the cameras 1306-1336 show the X-Y perspective and field of vision between the focus point and the interpolated images.  Not all of the interpolated images, pictured in the circles on the periphery of the camera array circle, are labeled for the sake of simplicity.  The image interpolation points between camera 1306 and 1308 are shown in 1338, 1340, and 1342.  The method for constructing the interpolated perspectives in 1338, 1340, and 1342 is described further below and shown in FIG. 14.  The image interpolation points between camera 1308 and 1310 are shown in 1344, 1346, and 1348.  The image interpolation points between camera 1310 and 1312 are shown in 1350, 1352, and 1354.  The image interpolation points between camera 1312 and 1314 are shown in 1356, 1358, and 1360.  Curry: [0145] L.1-18.  A process for constructing the interpolated images from the vantage points illustrated in FIG. 13B, between cameras 1306 and 1308 is shown in FIG. 14.  In the first interpolation view (Interpolation View 1) 1400, cameras 1306 and 1308 correspond to cameras 1404 and 1406 respectively. Curry: [0147] L.1-5 and Figs. 13B and 14 – Interpolation view 1. The circles are taken as empty nodes where it is the placeholder for constructing the interpolated images. Those same three interpolated points are shown in FIG. 14 in 1400 in Interpolation View 1 as viewpoints 1408, 1410, and 1412.  Interpolation View 1 (1400) shows the interpolated viewpoints 1408, 1410, and 1412 as they are constructed upon completion of the intermittent interpolated perspective images. Curry: [0147] L.7-13. The interpolated views are images (videos) of screen at the interpolated vantage points and are taken as virtual channel.  See 10_1 for client device); 
updating a local 3D model in real-time based on the metadata to represent the virtual environment with a local display screen (see 10_2 below); 
adding, in real-time, media content from the media stream assigned to the empty node to the local display screen (e.g., The ninth implementation described earlier uses a sufficient number of cameras so that a 3D environment of vantage points of the game are available in real-time. Curry: [0122]. Therefore, real-time videos/images are obtained virtually for interpolated vantage points between the camera positions. 3D environments of the game are constructed using the 3D model of the event created in software, and the player CG avatars created using the player position information. Curry: [0211] L.3-6); 
rendering a view of the local 3D model in real-time (e.g., The first method then uses the 3D event in software for broadcasting the event.  The second method combines live video signal imagery with the 3D game occurring from inside software.  This is accomplished as described before using two different techniques.  The first attaches the video signal imagery to pre-existing 3D models.  The second method uses image processing means such as triangulation to create real time 3D models, which are used to augment the pre-existing 3D models, and further map the video signal imagery to those models. Curry: [0211] L.6-15); 
outputting the view of the local 3D model from the client device (e.g., The second type of user interface allows an end user at home to manually select from multiple live transmitted camera outputs or video signals. This interface works in much the same way a television viewer changes from one channel to another on the television set. The distinguishable difference is that the viewer is able to use an interface that allows them to navigate through game viewing options that are organized in a particular fashion as described herein. User input can come from a remote control, mouse, keyboard, touch screen, or other interfacing input system. First, different camera outputs or video signals are transmitted to the end viewer's viewing system. Transmission is the act of sending a signal. The camera output signals can be sent over a transmission line, streamed over the internet, or broadcast in the air as a television signal. Curry: [0190] L.1-15.  See 10_3 below); and 
wherein the view of the local 3D model shows content from the media stream displayed on the display screen within the virtual environment with low-latency (e.g., FIG. 14 shows how multiple interpolation images can be constructed from two images in accordance with the disclosure.  Curry: [0026]. A process for constructing the interpolated images from the vantage points illustrated in FIG. 13B, between cameras 1306 and 1308 is shown in FIG. 14.  In the first interpolation view (Interpolation View 1) 1400, cameras 1306 and 1308 correspond to cameras 1404 and 1406 respectively. Curry: [0147] L.1-5 and Figs. 13B and 14 – Interpolation view 1. Those same three interpolated points are shown in FIG. 14 in 1400 in Interpolation View 1 as viewpoints 1408, 1410, and 1412.  Interpolation View 1 (1400) shows the interpolated viewpoints 1408, 1410, and 1412 as they are constructed upon completion of the intermittent interpolated perspective images. Curry: [0147] L.7-13. The interpolated views are images (videos) of screen at the interpolated vantage points and are taken as virtual channel. The disclosed systems minimize the delay between what is happening on the field and which camera, type of shot, and/or camera angle is chosen for coverage.  Electronics can now make decisions given the positions of the ball and/or the players in a game.  In addition, since the time latency between the event and the decision making process can be minimized by electronics, a range of varied camera selection and differing camera shots and angles that were previously impossible, can now be made quite possible. Curry: [0047] L.28-37).
While Curry does not explicitly teach, Ninoles teaches:
(10_1). receiving, within a client device, a live broadcast from a server (e.g., The composing and broadcast system 130 can include one or more computer servers (e.g., Linux servers) for executing a cluster of virtual servers (both not shown in FIG. 1) for each video/audio stream, e.g., associated with a respective game and a group of players or player client devices 110. The composing and broadcast system 130 can execute a plurality of clusters of virtual servers, associated with a respective plurality of video/audio streams (or game broadcast sessions), simultaneously. The cluster of virtual servers can handle three types of data; commands received either from the game engine 120 to create (or terminate) a game broadcast session or from spectator client devices 150 to access the game broadcast session, game and events data received either from the game engine 120 or collected from the spectator client devices 110. The cluster of virtual servers can include three different types of virtual servers for running or executing different types of services (or processes). The three types of virtual servers can include supervisor servers, internal worker servers, and public worker servers. Ninoles: [0025] L.1-20.  The one or more servers can include a video streaming engine, and data streaming engine.  Ninoles: [0003] L.6-7. The data streaming 139 can generate the game data (also referred to herein as metadata; Ninoles: [0015] L.16) stream in one of various other ways. Ninoles: [0044] L.1-2.  The composing and broadcast system 130 can run (or execute) on one or more player client devices 110. The player client device(s) 110 can still transmit the video game stream(s) to the live streaming system 140, and transmit game data (or metadata) to one or more engines associated with the live streaming system 140 for multicasting to the spectator client devices 150.  Ninoles: [0029] L.5-12);
(10_2). updating a local 3D model in real-time based on the metadata to represent the virtual environment with a local display screen (e.g., The live streaming system can stream the selected video game sequence to a plurality of client devices. The method can include receiving, from the game engine, metadata associated with the online game. The metadata can include positioning information for a graphical object in the online video game. The method can include generating a sequence of data frames based on the metadata. Each data frame including a respective time stamp and positioning information for the graphical object in a respective frame of the video game sequence. The method can include streaming the sequence of data frames to the plurality of client devices, and displaying, at a client device of the plurality of client devices, an interactive overlay over displayed frames of the video game sequence based on the sequence of data frames. The interactive overlay can be displayed in association with a dynamic position of a graphical object in each frame of the displayed video game frames.  Ninoles: [0005] L.13-29);
(10_3). outputting the view of the local 3D model from the client device (e.g., The method can include streaming the sequence of data frames to the plurality of client devices, and displaying, at a client device of the plurality of client devices, an interactive overlay over displayed frames of the video game sequence based on the sequence of data frames. The interactive overlay can be displayed in association with a dynamic position of a graphical object in each frame of the displayed video game frames.  Ninoles: [0005] L.22-29);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ninoles into the teaching of Curry so that computing resources are dedicated composing and broadcasting video streams and generating data frames based on game data (metadata).

Regarding claim 11, the combined teaching of Curry and Ninoles teaches the method of claim 10, further comprising animating, in real-time, an avatar within the local 3D model based upon movement data received from the server (e.g., The ball is constructed using at least three position data points and the player position information is fitted with 3D model avatars as described before. Curry: [0126] L.11-14. In this viewing option, 3D environments of the game are constructed using the 3D model of the event created in software, and the player CG avatars created using the player position information. Curry: [0211] L.3-6.  The game data can include information indicative of dynamic positions (e.g., changing from one video frame to another) of one or more player avatars or graphical objects in the plurality of video game streams. The game data can include information indicative of viewpoints, over time, for the plurality of video game streams received from the game engine 120. The game data can also include information indicative of game events, information related to various players (or player avatars), such as game scores, equipment, health statuses, emotional statuses, the like, or a combination thereof. The game data can also include other information, for example, as discussed above with regard to FIG. 2.  Ninoles: [0056] L.9-21).

Regarding claim 12, the combined teaching of Curry and Ninoles teaches the method of claim 10, the display screen in the local 3D model having a first size, the method further comprising updating the local 3D model to include a dynamic display screen having a second size and including a message from a third-party, the second size being greater than the first size at a first time and the first size being greater than the second size at a second time later than the first time (e.g., The Mid and Wide Shot Game Action viewing option 2404 (end user interface) or 2034 (director interface) is shown in FIGS. 20A and 24.  FIG. 26 is a flow chart of operations provided by a computer program that operates to control camera selection and viewpoint in accordance with the disclosure.  In particular, FIG. 26 shows processing to implement a Mid and Wide Shot Game Action Mixed Viewing Option.  The processing of FIG. 26 is especially applicable to camera control for the American football sporting event.  Similar processing can be applied to other sports such as Basketball and Soccer.  The Mid Shot Game Action implementation proceeds in the same fashion as the Traditional Viewing and Mid Shot Hybrid.  The difference lies in the zooming in and out of the in game action. Curry: [0235] L.1-14.  When zooming in is performed, the first size at first time is smaller than the second size at the second time.  When zooming out is performed, the first size at first time is larger than the second size at the second time.  The second time is later than the first time).

Regarding claim 14, the combined teaching of Curry and Ninoles teaches the method of claim 10, the step of assigning one of the at least one media streams to the empty node (e.g., The circles between the squares that represent the cameras 1306-1336; Curry: [0145] L.4-5) comprising assigning one of the at least one media streams to the empty node when the dynamic characteristics indicate a preferred interest in content of the at least one media stream (e.g., In FIG. 13B image interpolation is shown in the circles between the square shapes that show the 16 cameras in 1306, 1308, 1310, 1312, 1314, 1316, 1318, 1320, 1322, 1324, 1326, 1328, 1330, 1332, 1334, and 1336.  The circles between the squares that represent the cameras 1306-1336 show the X-Y perspective and field of vision between the focus point and the interpolated images.  Not all of the interpolated images, pictured in the circles on the periphery of the camera array circle, are labeled for the sake of simplicity.  The image interpolation points between camera 1306 and 1308 are shown in 1338, 1340, and 1342.  The method for constructing the interpolated perspectives in 1338, 1340, and 1342 is described further below and shown in FIG. 14.  The image interpolation points between camera 1308 and 1310 are shown in 1344, 1346, and 1348.  The image interpolation points between camera 1310 and 1312 are shown in 1350, 1352, and 1354.  The image interpolation points between camera 1312 and 1314 are shown in 1356, 1358, and 1360.  Curry: [0145] L.1-18.  A process for constructing the interpolated images from the vantage points illustrated in FIG. 13B, between cameras 1306 and 1308 is shown in FIG. 14.  In the first interpolation view (Interpolation View 1) 1400, cameras 1306 and 1308 correspond to cameras 1404 and 1406 respectively. Curry: [0147] L.1-5 and Figs. 13B and 14 – Interpolation view 1. The circles are taken as empty nodes where it is the placeholder for constructing the interpolated images. Those same three interpolated points are shown in FIG. 14 in 1400 in Interpolation View 1 as viewpoints 1408, 1410, and 1412.  Interpolation View 1 (1400) shows the interpolated viewpoints 1408, 1410, and 1412 as they are constructed upon completion of the intermittent interpolated perspective images. Curry: [0147] L.7-13. The interpolated views are images (videos) of screen at the interpolated vantage points and are taken as virtual channel).

Regarding claim 15, the combined teaching of Curry and Ninoles teaches the method of claim 14, wherein the preferred interest indicates one or more of a sports team (e.g., For example, a critical fourth down opportunity for the Notre Dame Football team's offense could be identified by the system based on the time on the game clock and the down number. Curry: [0118] L.16-19), an athlete, and a product and wherein the metadata defines the content as including one or more of the sports team, the athlete (e.g., Position information of the ball and players in a game can be used to identify different conditional scenarios that occur at a given point in time in the game.  Curry: [0118] L.1-3. In addition to the ball and player position information, other gaming factors are constantly monitored variables and inputs to the system.  These variables include the time on the clock, the score in the game, what down it is in American Football (i.e. 1st, 2nd, 3rd, or 4th), the yardage needed for a first down and line of scrimmage in American Football, and other important information related to the ongoing event.  Data such as this can be tracked electronically based on player and ball position information.  Curry: [0177] L.1-9), and the product.

Regarding claim 16, the combined teaching of Curry and Ninoles teaches the method of claim 10, the step of assigning one of the at least one media streams to the empty node comprising using artificial intelligence to learn, from the dynamic characteristics, preferences (e.g., The viewer may even want to walk down and around the field or track their perspective back out and around the event so that they can see the event from any 3D reference point in the 3D environment they desire. Curry: [0212] L.5-13), and habits of the user (e.g., The viewer vantage point is able to track anywhere in the 3D environment and their 2D perspective is rendered in real-time. This allows the viewer to walk around anywhere in the 3D event environment. They can walk around the stands and choose which seat they want to sit in. Curry: [0212] L.5-).

Regarding claim 1, the claim is similar in scope to a combination of claims 7, 8 and 10 and it is rejected under similar rationale as a combination of claims 7, 8 and 10.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Ninoles as applied to claim 2 and further in view of Blum (2007/0239611).

Regarding claim 5, the combined teaching of Curry and Ninoles teaches the method of claim 2, further comprising presenting, to a production controller (e.g., The first type of interface allows the production director to interact with the automated camera selection.  This first embodiment is used in a system that is broadcasting or transmitting one live on air camera output or video signal of the event to its viewing audience.  This interface is shown in FIG. 20A in 2000.  Curry: [0184] L.2-7 and Fig. 20A; reproduced below for reference.

    PNG
    media_image1.png
    765
    1087
    media_image1.png
    Greyscale

), a graphical user interface with at least one tab (e.g., Once the director decides that he wants to transition the live on air program monitor 2002 from the selected camera output to a different camera output on the preview monitor 2004 he selects 2014 Change to Preview Monitor.  There are certain cameras that can be configured to 
be both atomically and manually operated.  These cameras can be switched to hand over control to allow a manual camera operator take control of the camera.  This override is performed by first selecting 2016 Manual Camera Operator, and then selecting the appropriate camera. Curry: [0185] L.15-25) and at least one pull-down control that enables the production controller to select the media stream from a plurality of different media streams (e.g., There are also POV cameras that show the perspective of different players on the field.  The POV cameras have been described previously in the sections PLAYER MOUNTED CAMERAS and PANORAMIC VIEWING FROM ONE VIEWPOINT.  The POV cameras allow the director to switch to viewpoints that the players are seeing as they play the game.  The director can select any one of the Offensive Players POV cameras 2040.  The director can select 2042 left tackle, 2044 left guard, 2046 center, 2048 right guard, 2050 right tackle, 2052 tight end, 2054 
quarterback, 2056 fullback, 2058 halfback, 2060 wide receiver 1, and 2062 wide receiver 2.  The director can also select different Defensive Players POV cameras 2064.  The director can select 2066 left end, 2068 left tackle, 2070 right tackle, 2072 right end, 2074 left outside linebacker, 2076 right outside linebacker, 2078 middle linebacker, 2080 left cornerback, 2082 right cornerback, 2084 strong safety, and 2086 free safety.  Curry: [0188].  See 5_1 below).
While the combined teaching of Curry and Ninoles does not explicitly teach, Blum teaches:
(5_1). at least one pull-down control that enables the production controller to select the media stream from a plurality of different media streams (e.g., the user can select among various options for placement of links (or click locations) for various different functionalities (described below) of the media player. For example function "A" can be specified for location on a traybar 300 and start menu 320 and function "B" can be specified for location on a pull down menu 360 and traybar 300 and so on for as many functions as desired.  Blum: [0052] L.8-14.  Therefore, the display would not be crowded with the POVs cameras when director is not considering to select the different Offensive and/or Defensive Players POVs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Blum into the combined teaching of Curry and Ninoles so that the display is not crowded with too much information before they are required.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry  in view of Ninoles as applied to claim 12 and further in view of Aebi (2014/0223313).

Regarding claim 13, the combined teaching of Curry and Ninoles teaches the method of claim 12, the first size and the second size changing smoothly during a period between the first time and the second time (see 13_1).
While the combined teaching of Curry and Ninoles does not explicitly teach, Aebi teaches:
(13_1). the first size and the second size changing smoothly during a period between the first time and the second time (e.g., The zoom module 303 is configured to provide various ways to control the zoom level as well as the visible area of the base level. In one example embodiment, the zoom module 303 is configured to provide at least one of (1) one-command zooming, such that a single command issued by the user and received by the input device causes zooming to a predetermined size and a predetermined position; (2) a sliding zoom scale, which enables the user to change the size smoothly and continuously in accordance with a slide position of the sliding zoom scale, the slide position being smoothly and continuously changeable by the user via the input device; and (3) a zoom-level changer, which enables the user to smoothly and incrementally change the zoom level.  Aebi: [0065]. Therefore, the zooming of Curry is performed smoothly).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Aebi into the combined teaching of Curry and Ninoles so that when the digital object is moved, rotated or zoomed, a visible appearance of the digital object transitions smoothly from an initial appearance to a final appearance (Aebi: [0063] L.7-10).

Allowable Subject Matter
Claim 9 is objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 9:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
the generating the metadata further comprising generating the metadata to include a wagering opportunity received from a third-party server and an address of the third-party server, wherein the live broadcast causes the content player running on the client device to include the wagering opportunity in the local 3D model
as recited in claim 9.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Reitan (2013/0249948) teaches that “A method for providing content to a user at an interactive device with a display is provided. The method includes providing a presentation layer for the content, wherein the presentation layer is operable to embed interactive elements that appear on the display, receiving, at the interactive device, data, displaying the content, wherein the content is based at least in part on the data and providing the user with the ability to arrange travel plans associated with the interactive elements.” (Reitan: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611